Name: Commission Implementing Regulation (EU) 2018/1517 of 11 October 2018 laying down detailed rules implementing certain provisions of Council Regulation (EU) 2018/581 temporarily suspending the autonomous Common Customs Tariff duties on certain goods of a kind to be incorporated in or used for aircraft
 Type: Implementing Regulation
 Subject Matter: trade;  tariff policy;  mechanical engineering;  EU finance;  air and space transport
 Date Published: nan

 12.10.2018 EN Official Journal of the European Union L 256/58 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1517 of 11 October 2018 laying down detailed rules implementing certain provisions of Council Regulation (EU) 2018/581 temporarily suspending the autonomous Common Customs Tariff duties on certain goods of a kind to be incorporated in or used for aircraft THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union (TFEU), Having regard to Council Regulation (EU) 2018/581 of 16 April 2018 temporarily suspending the autonomous Common Customs Tariff duties on certain goods of a kind to be incorporated in or used for aircraft (1), and in particular Article 1(1) and (2) and Article 2(1) and (2) thereof, Whereas: (1) The suspension of customs duties laid down in Regulation (EU) 2018/581 applies only to certain goods to be incorporated or used in aircraft and parts thereof. The Commission is required to establish a list of those goods by reference to their Combined Nomenclature codes. (2) For goods to benefit from the suspension of autonomous common customs tariff duties laid down in Regulation (EU) 2018/581, it is a condition that a certain type-certificate such as a European Aviation Safety Agency (EASA) Form 1 authorised release certificate or an equivalent is made available to the customs authorities. EASA has concluded bilateral aviation safety agreements or technical working arrangements with certain third countries issuing such types of certificates. It is, therefore, appropriate to consider certificates issued by those countries equivalent to EASA Form 1. (3) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The list of headings, subheadings and codes of the Combined Nomenclature, as set out in Annex I to Council Regulation (EEC) No 2658/87 (2) of goods which benefit from the duty suspension laid down in Article 1(1) of Regulation (EU) 2018/581 is laid down in Annex I to this Regulation. Article 2 The list of certificates which are deemed to be equivalent to authorised release certificates EASA Form 1, as referred to in Article 2(1) of Regulation (EU) 2018/581 is laid down in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 October 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 98, 18.4.2018, p. 1. (2) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). ANNEX I List of headings, subheadings and CN codes of the Combined Nomenclature (1) as referred to in Article 1 Chapter List of headings and subheadings of the Combined Nomenclature HS headings HS subheadings CN codes 27 2712 10 2710 19 81 , 2710 19 83 , 2710 19 87 , 28 2804 40 , 2811 21 , 2818 20 29 2919 , 2933 2922 19 2916 39 90 32 3203 to 3214 34 3402 3403 19 , 3403 99 35 3506 36 3601 , 3603 and 3604 38 3809 to 3815 , 3819 , 3820 , 3824 39 3903 , 3904 , 3905 , 3906 , 3908 , 3909 , 3910 , 3911 , 3915 , 3916 , 3917 , 3918 to 3926 3901 20 , 3902 10 , 3902 30 , 3907 30 , 3907 40 , 3907 91 , 40 4007 to 4013 , 4016 42 4205 45 4504 52 5204 , 5205 , 5209 , 5211 , 5212 53 5310 5309 29 54 All headings 55 All headings 56 All headings 57 All headings 58 All headings 59 All headings 60 6006 63 6303 , 6305 6304 92 , 6304 93 , 6304 99 , 6306 12 , 6307 20 , 6307 90 65 6506 10 68 6812 , 6813 69 6903 , 6909 70 7007 , 7008 , 7009 , 7011 , 7014 , 7019 , 7020 7002 39 , 7015 90 73 7303 , 7307 , 7309 , 7310 , 7311 , 7315 , 7318 , 7320 , 7322 to 7326 74 7407 to 7413 , 7415 , 7418 , 7419 75 7505 , 7506 , 7507 76 7601 , 7603 to 7614 , 7616 7615 20 78 7804 11 , 7804 19 , 7806 00 79 7901 , 7905 , 7907 81 All headings 82 8203 to 8207 , 8210 , 8211 83 8301 , 8302 , 8303 , 8307 to 8311 84 8405 , 8407 , 8409 , 8411 to 8414 , 8418 , 8419 , 8421 to 8424 , 8431 , 8443 , 8467 , 8479 , 8481 to 8484 and 8487 8406 90 , 8408 90 , 8410 90 , 8415 81 to 8415 90 , 8427 90 , 8455 30 , 8455 90 85 8501 to 8508 , 8511 , 8512 , 8513 , 8516 , 8518 , 8519 , 8521 , 8522 , 8525 to 8531 , 8535 to 8540 , 8543 , 8544 , 8545 , 8546 , 8547 8548 90 87 8716 80 88 8803 , 8804 , 8805 89 8907 8906 90 , 90 9002 , 9005 , 9006 , 9007 , 9013 , 9014 , 9015 , 9017 , 9020 , 9025 , 9027 to 9033 9001 10 , 9001 20 , 9001 90 , 9010 60 , 9022 90 91 9104 , 9106 , 9107 , 9109 , 9114 9110 12 , 9110 90 92 9208 90 94 9403 , 9404 , 9405 9401 90 10 96 9606 , 9607 9603 50 , 9603 90 , 9617 00 (1) As set out in the Annex to Commission Implementing Regulation (EU) 2017/1925 of 12 October 2017 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 282, 31.10.2017, p. 1). ANNEX II List of equivalent certificates as referred to in Article 2 Aviation Authority Authorised Release Certificate Joint Aviation Authorities (Europe) JAA FORM 1 Federal Aviation Administration (USA) FAA Form 8130-3 Transport Canada Civil Aviation TCCA FORM ONE TCCA 24-0078 National Civil Aviation Agency (Brazil) Form F-100-01 (SEGVOO 003) Directorate-General of Civil Aviation (Turkey) SHGM FORM 1 Civil Aviation Safety Authority (Australia) CASA FORM 1 Civil Aviation Authority of Singapore  CAAS (AW)95  CAAS (AW)96 Japan Civil Aviation Bureau Form 18 Civil Aviation Administration of China CAAC Form AAC-038 Civil Aviation Department (Hong Kong) CAD FORM ONE Civil Aviation Authority of Vietnam CAAV FORM ONE Directorate-General of Civil Aviation (Indonesia) DAAO Form 21-18 Civil Aviation Authority of the Philippines CAAP FORM 1 General Authority of Civil Aviation (Saudi Arabia) GACA SS&AT _F8130-3 General Civil Aviation Authority (United Arab Emirates) AW FORM 1 Civil Aviation Authority of New Zealand Statement of compliance with airworthiness requirements CAA FORM 8110-3 Federal Air Transport Agency of the Russian Federation AIRWORTHINESS APPROVAL TAG Form C-5 Moroccan Civil Aviation Authority MCAA Form